ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 05/20/2021.

Claims 1-4, 7 and 9-10 have been amended to:

1.	(Currently Amended) A sensor system to be applied to an internal combustion engine for which an automatic stop-restart control is performed, the automatic stop-restart control being a control of automatically stopping the internal combustion engine when a predetermined automatic stop condition is satisfied and then automatically restarting the internal combustion engine when a predetermined automatic start condition is satisfied, the sensor system comprising:
	an exhaust gas sensor provided in an exhaust passage of the internal combustion engine, the exhaust gas sensor including a heater configured to heat of the exhaust gas sensor; and
	a control unit configured to:
	while the internal combustion engine is stopped by the automatic stop-restart control, execute a preheat control of adjusting a temperature of the sensor element to a and
	when the predetermined automatic start condition is satisfied, stop execution of the preheat control and increase the temperature of the sensor element to the predetermined activation temperature,
wherein the control unit is further configured to:[[;]]
	based on a last execution of the automatic stop-restart control, determine whether or not a predetermined delay condition has been the stop of the execution of the preheat control due to satisfaction of the predetermined automatic start condition to a time when the temperature of the sensor element reaches the predetermined activation temperature is longer than a predetermined period when the control unit sets the preheat temperature to a , wherein
	when the predetermined automatic stop condition is satisfied and the predetermined delay condition has not been satisfied, the control unit sets the preheat temperature the in a current execution of the automatic stop-restart control; and
	when the predetermined automatic stop condition is satisfied and the the control unit sets the preheat temperature in the current execution of the automatic stop-restart control.

2.	(Currently Amended) The sensor system according to claim 1, wherein:
	the predetermined first preheat temperature is the preheat temperature in the preheat control executed in the 
	the predetermined delay condition is when the reactivation period 

3.	(Currently Amended) The sensor system according to claim 2, wherein when relatively long, or sets the increase amount of the predetermined second preheat temperature relative to the predetermined first preheat temperature to be smaller when the reactivation period is relatively short 

4.	(Currently Amended) The sensor system according to claim 3, wherein the control unit is further configured to:
	acquire a charge amount of a battery that supplies the electric power supply amount to the heater,[[;]] wherein:
	when the predetermined automatic stop condition is satisfied[[,]] and the predetermined delay condition has been and ,[[;]] and such that the control unit sets the increase amount of the predetermined second preheat temperature relative to the predetermined first preheat temperature to be larger[[,]] when the charge amount of the battery acquired when the predetermined automatic stop condition is satisfied in the current execution of the automatic stop-restart control is relatively small, or sets the increase amount of the predetermined second preheat temperature relative to the predetermined first preheat temperature to be smallerrelatively large.

7.	(Currently Amended) A sensor system to be applied to an internal combustion engine for which an automatic stop-restart control is performed, the automatic stop-restart control being a control of automatically stopping the internal combustion engine when a predetermined automatic stop condition is satisfied and then automatically restarting the internal combustion engine when a predetermined automatic start condition is satisfied, the sensor system comprising:
	an exhaust gas sensor provided in an exhaust passage of the internal combustion engine, the exhaust gas sensor including a heater configured to heat of the exhaust gas sensor; and
	a control unit configured to:
	while the internal combustion engine is stopped by the automatic stop-restart control, execute a preheat control of adjusting a temperature of the sensor element to a  preheat temperature by decreasing an electric power supply amount to the heater, the preheat temperature being lower than a predetermined activation temperature; and
	when the predetermined automatic start condition is satisfied, stop execution of the preheat control and increase,
	wherein the control unit is further configured to:[[;]]
	based on a last execution of the automatic stop-restart control, determine whether or not a predetermined delay condition has been being the stop of the to a time when the temperature of the sensor element reaches the predetermined activation temperature is longer than a predetermined period when the control unit executes the preheat control, wherein
	when the predetermined automatic stop condition is satisfied and the predetermined delay condition has not been satisfied, the control unit executes the preheat control in 
	when the predetermined automatic stop condition is satisfied and the predetermined delay condition has been satisfied, the control unit does not execute the preheat control in the current execution of the automatic stop-restart control.

9.	(Currently Amended) The sensor system according to claim 7, wherein the predetermined delay condition is when the reactivation period in the last execution of the automatic stop-restart control.

10.	(Currently Amended) A sensor system to be applied to an internal combustion engine for which an automatic stop-restart control is performed, the automatic stop-
	an exhaust gas sensor provided in an exhaust passage of the internal combustion engine, the exhaust gas sensor including a heater configured to heat of the exhaust gas sensor; and
	a control unit configured to:
	while the internal combustion engine is stopped by the automatic stop-restart control, execute a preheat control of adjusting a temperature of the sensor element to a preheat temperature by decreasing an electric power supply amount to the heater, the preheat temperature being lower than a predetermined activation temperature;
	when the predetermined automatic start condition is satisfied, stop execution of the preheat control and increaseand
	acquire a charge amount of a battery that supplies the electric power supply amount to the heater,
	wherein the control unit is further configured to:[[;]]
determine whether or not a predetermined delay condition has been being a , wherein[[;]]
the control unit executes the preheat control in the 
when the predetermined automatic stop condition is satisfied and the predetermined delay condition has been satisfied, the control unit does not execute the preheat control in the current execution of the automatic stop-restart control.

Reasons for Allowance
Claims 1-4, 7 and 9-10 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the control programming concerning the sensor system(s) [e.g., the predetermined delay condition(s) with respect to the execution of the preheat control and/or the automatic stop-restart control] in combination with the other claim limitations.
The closest prior art of record is that of JP 2003148206 (Naoki), such that Naoki teaches a comparable sensor system that is applied to an internal combustion engine, said sensor system including both an automatic stop-restart control and a preheat control, however, Naoki fails to teach and/or suggest the particular predetermined delay condition(s) with respect to the execution of the preheat control and/or the automatic stop-restart control, and to this extent, the execution of the preheat control and/or the 
As such, the claimed invention(s) may be regarded as both novel and inventive, such that the claimed invention(s) enable(s) a specific degree/control of the temperature supplied to the sensor element during the automatic stop-restart control [e.g., the specific degree/control will further result in a distinct effect on fuel efficiency and power consumption for the internal combustion engine].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747